Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 1-16 in which claims 1 and 16 are in independent forms filed October 20, 2021 has been fully considered, but they are not persuasive.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Priority







Acknowledgment is made of applicant's claims benefit of Australian application No. 2018900243 filed 1/25/2018. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 6-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Gerstner et al.  United States Patent Publication No. 2012/0066215 in view of Hoguet United State Patent Publication No. 2009/0138113 and further in view of Wilson United States Patent Publication No. 2011/0213593.

As per claim 1: 
Gerstner et al. teach (A) method for matching building floor plans with specifications for blocks of land wherein the building floor plans comprise image files (Par. 46: The object which is created by the tools can be modified by moving, rotating (i.e., clockwise or counterclockwise), and scaling the object to match a corresponding object reflected in the floor plan image);
the method comprising: storing specifications for each of a plurality of blocks of land in an electronic database the specifications including lengths of block sides (Par. 26-27: The method comprises a floor plan database a markup tool, and a hotel room database. Although depicted as separate databases, floor plan database and hotel room database may be on the same physical storage device and the floor plan database stores digital images of multiple floor plans of multiple hotels, which may be owned and operated by different entities. Each digital image may be in one of many different image formats including, but not limited to, JPEG, PNG, GIF, BMP, RAW, and TIFF);
electronically processing the image files of each of the building floor plans to thereby store specifications for each of said plans in said database the processing including (Par. 26 and 36: The labeling information for the hotel floor plan is stored in hotel room database along with information about hotels that are unaffiliated with the hotel of the hotel floor plan. One or more computing devices can query hotel room database for information about multiple hotel rooms of a single hotel or multiple hotel rooms from different, unaffiliated hotels):
Gerstner et al. do not explicitly disclose for the converting text in each plan into parseable text and identifying numerical values in the string to extract length and width values for external dimensions of the floor plan, and identifying one or more orientation critical words from the text string and its position on the plan.  However, Hoguet teaches a method,
converting text in each plan into parseable text and identifying numerical values in the string to extract length and width values for external dimensions of the floor plan (See Hoguet Par. 108: The application relates to scraping and extracting images and information from websites and converting this information into texture mapping objects for use with 3D models), and 
identifying one or more orientation critical words from the text string and its position on the plan (See Hoguet Par. 17 and 76: (The sets of home design product images can include surface texture images. The three-dimensional models can include surface texture images mapped to a surface in the three-dimensional layout (Par. 17)) and (The method for use in generating a home design layout includes extracting sizing information about a home design product, the home design product having a repeating texture that is displayed in an image on a webpage, receiving information from a user (Par. 76))).
converting text in each plan into parseable text and identifying numerical values in the string to extract length and width values for external dimensions of the floor plan, and identifying one or more orientation critical words from the text string and its position on the plan.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Gerstner et al. and Hoguet before him/her, to modify the system of Gerstner et al. to include the converting text in each plan into parseable text and identifying numerical values in the string to extract length and width values for external dimensions of the floor plan, and identifying one or more orientation critical words from the text string and its position on the plan of Hoguet, since it is suggested by Hoguet such that, the method utilizes computer-aided design (CAD) that the home design tool makes the entire Web a content source for two-dimensional CAD drawing and three-dimensional CAD models of products, the users of the home design tool can select and use any home design product in designing a layout and is not constrained to manufacturers that offer CAD models for their products in specific formats(See Hoguet Par. 262).
Gerstner et al. as modified do not explicitly disclose for the querying the database to determine compatible matches between a selected one of the building floor plans and the blocks of land, or vice-versa, taking into account the specifications including the extracted length and width values and the orientation critical words.  However, Wilson teaches a method, 
querying the database to determine compatible matches between a selected one of the building floor plans and the blocks of land, or vice-versa, taking into account the specifications including the extracted length and width values and the orientation critical words (See Wilson Par. 50:  The user is able to select the number of bedrooms and other room and extra-large main bathroom in the bedroom based on current floor plan based on the size of the land available for building on the block).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Gerstner et al. and Hoguet to have the querying the database to determine compatible matches between a selected one of the building floor plans and the blocks of land, or vice-versa, taking into account the specifications including the extracted length and width values and the orientation critical words.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Gerstner et al. and Hoguet and Wilson before him/her, to modify the system of combination of Gerstner et al. and Hoguet to include the querying the database to determine compatible matches between a selected one of the building floor plans and the blocks of land, or vice-versa, taking into account the specifications including the extracted length and width values and the orientation critical words of Wilson, since it is suggested by Wilson such that, the method includes selection by a user at a first location of a scaled floor plan template within a user defined building site The selected floor plan template is rendered as a scaled computer generated graphical representation of the floor plan template (See Wilson Abstract).

As per claim 6:
Gerstner et al. as modified teach a method, 
including pre-processing the floor plan image files to remove extraneous material from the image files (See Gerstner et al. Par. 29: (A person (such as a hotel employee or a patron of the hotel) can take a picture of a hotel floor plan and email the picture to a person with access to floor plan database. Similarly, a person can provide (e.g., mail) a printed copy of a hotel floor plan to another person with access to floor plan database. As another example, an employee of a hotel may have access to a computer terminal that is capable of causing a digital image to be sent directly to floor plan database).  

As per claim 7:
Gerstner et al. as modified teach a method, 
wherein the pre-processing includes removing drawing title blocks and/or rendered building images from the image files so that only the floor plans remain in the pre-processed image files(See Gerstner et al. Par. 24-25: The system user provides label input that labels each hotel room reflected in the drawn image. The label input may indicate a room number for each hotel room and one or more other details about each hotel room, such as a room category that describes characteristics about the hotel room, the number and size of beds in the hotel room, and a floor at which the hotel room is located).

As per claim 8:  
Gerstner et al. as modified teach a method, 
wherein removing extraneous material includes applying a blob detection procedure to identify major portions of the image file such as the floor plan component, the rendered image component, the drawing title block and any other image portion present in the image file(See Gerstner et al. Par. 28-29: Many hotels consist of a single building with multiple floors. Some of such hotels have the same floor plan for each floor. Therefore, in that case, only a single image of a single floor plan is necessary to obtain information about each hotel room in the hotel. To the extent that different floors of a hotel have different floor plans, a single image of each different floor plan may be necessary to obtain accurate information about each hotel room in the hotel (Par. 28)) and (a person (such as a hotel employee or a patron of the hotel) can take a picture of a hotel floor plan and email the picture to a person with access to floor plan database. Similarly, a person can provide (e.g., mail) a printed copy of a hotel floor plan to another person with access to floor plan database. As another example, an employee of a hotel may have access to a computer terminal that is capable of causing a digital image to be sent directly to floor plan database (Par. 29))). 

As per claim 9: 
Gerstner et al. as modified teach a method, 
including removing blobs that do not include floor plan features (See Hoguet Par. 9: Responsive to a request, adding a new three-dimensional model or removing one or more of the three-dimensional models incorporated into the three-dimensional layout to build a new set of three-dimensional models incorporated into the three-dimensional layout, and building a new set of home design product images).  

As per claim 10:
Gerstner et al. as modified teach a method, 
wherein the pre-processing includes applying a trained decision machine to detect the essential floor plan features (See Gerstner et al. Par. 162: For searching for information about houses and rental properties. For example, Zillow.com and vrbo.com provide a search feature to search for houses to buy and units to rent, respectively).

As per claim 11:  
Gerstner et al. as modified teach a method, 
including applying optical character recognition (CR) to each floor plan image subsequent to pre-processing thereof, to convert text images in each said image into parseable characters wherein the position of the text images numbers in the floor plan are recorded in the database in association with adjacent width and length lines of the floor plan (See Hoguet Par. 108:  The application relates to scraping and extracting images and information from websites and converting this information into texture mapping objects for use with 3D models) and (See Gerstner et al. Par. 172: Wireless links may also be implemented. In any such implementation, communication interface sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information).  

As per claim 12:
Gerstner et al. as modified teach a method, 
including recording the position of orientation critical words in the floor plan in the database and using said positions to determine orientation requirements for the floor plan (See Hoguet Par. 336-337:  The associating the CAD model with the home design product at the time the product is added to a room layout can provide the advantage of requiring the user to select a CAD model only for the products they choose to add to the layout).  

As per claim 13:
Gerstner et al. as modified teach a method, 
wherein the querying of the database to determine compatible matches between a selected one of the building floor plans and the blocks of land, or vice-versa preferably includes either (See Wilson Par. 50:  The user is able to select the number of bedrooms and other room and extra-large main bathroom in the bedroom based on current floor plan based on the size of the land available for building on the block)
searching the database for plans with smaller dimensions than a block of land under consideration; or searching the database for blocks of land with a larger dimension than a floor plan under consideration (See Hoguet Par. 336-337:  The system may dynamically build product sets from individual products or minisets of products based on products either selected by a user in a previous screen or product(s) that were dragged and dropped by a user into the refine search box. The minisets will generally be smaller than an entire set of products and may be used by the system to dynamically build an entire set of products or a larger miniset of products that includes the miniset, or to influence the building of another miniset or entire set of products; and 
returning a list of results matching the item under consideration to the at least one remote device with a prompt for a user to select an item from the list of results (See Hoguet Par.340: The search results may be returned that include results with the product or products included).  



Gerstner et al. as modified teach a method, 
including upon the user making the selection of the item, operating the server to render the selected item relative to the item under consideration for review by the user (See Gerstner et al. Par. 24: The user review tool is provided that allows reviews from users (or hotel patrons) to be stored in hotel room database in association with the appropriate rooms. The user review tool may be part of system. The user review tool accepts reviews from users, which reviews may be submitted by email, text (SMS) message, web page input, or a dedicated application executing on users' devices, such as smart phones. These user reviews can be helpful for other users (i.e., end-users) who submit search queries that are processed against hotel room database).  

As per claim 15:
Gerstner et al. as modified teach a method, 
including operating the server to provide user controls for the user to move and rotate the item under consideration relative to the selected item so that that the user can ascertain a preferred position and orientation (See Gerstner et al. Par. 24: The fitting input may also cause the drawn image to be scaled and rotated to better match the hotel depicted in the map. Alternatively, the fitting input may cause the map to be scaled and rotated to better match the drawn image).



 
With respect to claim 16, claim 16 includes limitations similar to those of claim 1, and are therefore substantially equivalent, and Gerstner et al. as modified disclose a computer server that is configured to serve data to portable computational devices (See Gerstner et al. Par. 94 and 163).

Claims 2-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Gerstner et al.  United States Patent Publication No. 2012/0066215 in view of Hoguet United State Patent Publication No. 2009/0138113 in view of Wilson United States Patent Publication No. 2011/0213593 as applied to claims 1 and 6-16 and further in view of FADEEV et al. united States Patent Publication No. 2018/0025452.

As per claim 2:
Gerstner et al. as modified teach a method, 
including maintaining a server in data communication with the database (See Gerstner et al. Par. 94). 
Gerstner et al. as modified do not explicitly disclose for the method including serving at least one page for acquiring the specifications for blocks of land to at least one remote client device over a data network for capturing specifications for a block of land from a user operating said remote client device.  However, FADEEV et al. teach a method,
the method including serving at least one page for acquiring the specifications for blocks of land to at least one remote client device over a data network for capturing specifications for a block of land from a user operating said remote client device (See FADEEV et al. Par. 104: There is variety of remote website that include information (specification) regarding the selected lot of land that include information needed for development project).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Gerstner et al. and Hoguet and Wilson to have the method including serving at least one page for acquiring the specifications for blocks of land to at least one remote client device over a data network for capturing specifications for a block of land from a user operating said remote client device.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Gerstner et al. and Hoguet and Wilson and FADEEV et al. before him/her, to modify the system of combination of Gerstner et al. and Hoguet and Wilson to include the method including serving at least one page for acquiring the specifications for blocks of land to at least one remote client device over a data network for capturing specifications for a block of land from a user operating said remote client device of FADEEV et al., since it is suggested by FADEEV et al. such that, the method includes computerized systems and computer-implemented methods for optimizing a building construction by pursuing the highest net earnings from a potential development project through a computer-implemented optimization of the cost-related parameters and revenue-related parameters to maximize profit from the development project (FADEEV et al. Par. 1).

As per claim 3:
Gerstner et al. as modified teach a method, 
including serving a page including a graphical user interface for the user to draw a plan of the block of land into the remote client device (See Gerstner et al. Par. 37: A user interface that allows one or more system users to provide input that specifies hotel objects depicted in a digital image of a hotel floor plan, according to an embodiment of the invention. User interface is an element of drawing component). 

As per claim 4: 
Gerstner et al. as modified teach a method, 
including operating the server to check each specification for a block of land that it receives prior to storing said specification in the database(See Hoguet Par. 67: Extracting properties about a home design product from the website, extracting categorization information about the home design product from the website, and identifying, based on the categorization information and the dimensional information, one or more pre-existing computer-aided design (CAD) models stored in a database of CAD models).  

As per claim 5:
Gerstner et al. as modified teach a method, 
including operating the server to request the uploading of image files for floor plans from users via the at least one remote devices (See Gerstner et al. Par. 90: When updating hotel room database  to store, for example, pricing information in association with multiple hotel rooms of a particular hotel, pricing data is retrieved from a third-party source, the appropriate room category mapping (i.e., associated with the particular hotel) is identified, and the corresponding room category identifier is identified. The hotel room database is then updated to store the pricing information in association with all the hotel rooms (of the particular hotel) that are associated with the corresponding room category identifier).  

Response to Arguments 
Applicant contends Gerstner as modified fail to teach “storing specifications for each IHU (i.e. blocks of land) in an electronic database, the specifications including lengths of blocks of land sizes as claimed in claim 1.  Examiner respectfully disagrees with applicant.  The applicant argues about limitation which is not sited in the claim.  The actual limitation of argument in the claim which is recited in claim 1 is: “storing specifications for each of a plurality of blocks of land in an electronic database the specifications including lengths of block sides”.  Based on above actual limitation of claim 1, Gerstner et al. teach a method that provides a floor plan database, a markup tool, and a hotel room database which these databases are on the same physical storage device.  The floor plan database stores digital images of multiple floor plan with different image formats such as: JPEG, PNG, GIF, BMP, RAW, and TIFF and are in multiple hotels which are owned by different entities (Par. 26-27) also, Gerstner et al. teach a method that a building may include multiple floors where the floor plan of one floor in the building is identical to the floor plan of one or more other floors in the building (Par. 72) finally, Gerstner et al. teach a method by utilizing search query which is associated with one or more search criteria which limit the information related to the search criteria and returns related information such as: location data (e.g., state, city, zip code, "the strip"), name data that indicates a name of a hotel (or multiple names of multiple hotels); price data that indicates a threshold value (e.g., <$250) or range of prices (e.g., $100-$220) that the end-user is willing to pay, and nearby facility information that includes a restaurant, a nightclub, the downtown of the city (Par. storing specifications for each of a plurality of blocks of land in an electronic database the specifications including lengths of block sides” as recited in claim 1.
Applicant contends Gerstner as modified fail to teach “identifying one or more orientation critical words from the text string and its position on the plan” as recited in claim 1.  Examiner respectfully disagrees with applicant.  Hoguet was introduced since, Hoguet teaches a method that for retrieving information about the home design product from the website would be possible by searching the website for words used to identify a particular type of information about the home design product (Par. 59) also, Hoguet teaches a method that configured to search the website for words used to identify a particular type of information about the home design product. The system can be further configured to extract the image of the home design product from the website and resize the image of the home design product for the visual bookmark (Par. 65) finally, Hoguet teaches a method is operable to cause a machine to receive a request to receive a floor plan from a user that includes multiple adjoining rooms, divide the floor plan that includes the multiple adjoining rooms into individual non-adjoined rooms, and store information about the layout of the individual non-adjoined rooms in a database (Par. 92).  Therefore Gerstner et al. as modified teach “identifying one or more orientation critical words from the text string and its position on the plan” as recited in claim 1.  
Applicant contends Gerstner as modified fail to teach “'querying the database to determine compatible matches between a selected one of the building floor plans and the blocks of land, or vice-versa, taking into account the specifications including the extracted length and width values and the orientation critical words” as recited in claim 1.  Examiner respectfully disagrees with applicant.  Wilson was introduced since, Wilson teaches a method that as “'querying the database to determine compatible matches between a selected one of the building floor plans and the blocks of land, or vice-versa, taking into account the specifications including the extracted length and width values and the orientation critical words” as recited in claim 1.  
 Applicant previously contends Gerstner as modified fail to teach “converting text in each plan into parseable text and identifying numerical values in the string to exact length and width values for external dimensions of the floor plan”.  Examiner respectfully disagrees with applicant.  Hoguet was introduced since, Hoguet teaches a method that the application relates to scraping and extracting images and information from websites and converting this information into texture mapping objects for use with 3D models (Par. 108).  Therefore, Gerstner et al. as modified teach “converting text in each plan into parseable text and identifying numerical values in the string to exact length and width values for external dimensions of the floor plan”.

Applicant's arguments with respect to the rest of claims are related to claim 1 please, see above explanations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Terasawa et al. United States Patent Publication No. 2004/0093576,
	Shibuyu United States Patent No. 6,584,603.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005. The examiner can normally be reached on M-TH every other F 8:00-4:00.


/F.K/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157